                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AARON ELLIOTT,                                                                          PLAINTIFF
ADC #15146-18

v.                             Case No. 4:19-cv-00450-KGB-PSH

MURPHE, et al.                                                                      DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Aaron Elliott’s complaint is dismissed without prejudice.

       So adjudged this 23rd day of June, 2021.



                                                              Kristine G. Baker
                                                              United States District Judge
